DAUKSCH, Judge.
This is an appeal from a marriage dissolution judgment. Just before trial of the issues, the attorneys announced that an agreement had been effected between the *165parties. At that point the lawyers and the judge attempted to put on the record the substance of the purported agreement. There is a distinct indication from this record that appellant was not in accord with all the terms of the supposed agreement. In particular it is noted that appellant was unwilling to agree to pay alimony to appellee after she remarried. There is no basis in the law for the payment of support alimony after remarriage of the recipient. Kirchman v. Kirchman, 389 So.2d 327 (Fla. 5th DCA 1980).
The judgment is affirmed in all respects except the support and property awards and dispositions. We remand for trial on those matters.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
SHARP, C.J., and COBB, J., concur.